Title: To Thomas Jefferson from Samuel Huntington, 3 October 1780
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philada October 3. 1780

By the enclosed Copy of an Act of Congress of the 2. Instant your Excellency will be informed, that they approve of the Measures you have taken for remounting the Cavalry with the southern Army and request a Continuance of your Exertions for that Purpose on the same Principles as formerly.

I have the Honor to be with the greatest Regard your Excellency’s most obedient Servant,

Sam Huntington President


P.S. Your Letter of the 26. Ultimo with the Despatches enclosed have been received and laid before Congress. Your Excellency will doubtless have received Intelligence of the aggravated Treason of Genl. Arnold before this comes to Hand.

